

116 S4549 IS: Smarter Pretrial Detention for Drug Charges Act of 2020
U.S. Senate
2020-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4549IN THE SENATE OF THE UNITED STATESSeptember 9, 2020Mr. Durbin (for himself, Mr. Lee, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo give Federal courts additional discretion to determine whether pretrial detention is appropriate for defendants charged with nonviolent drug offenses in Federal criminal cases.1.Short titleThis Act may be cited as the Smarter Pretrial Detention for Drug Charges Act of 2020.2.Release conditions and detention in Federal criminal casesSection 3142 of title 18, United States Code, is amended—(1)by striking (42 U.S.C. 14135a) each place it appears and inserting (34 U.S.C. 40702); and(2)in subsection (e)(3)—(A)by striking subparagraph (A); and(B)by redesignating subparagraphs (B), (C), (D), and (E) as subparagraphs (A), (B), (C), and (D), respectively.